Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1 and 5:
1) The prior art by Fan et al. Patent No. US 8,611,058 discloses an electrostatic protection circuit [Fig. 5, 500] that is electrically connected to a first terminal to which a first voltage signal is input [Fig. 5, VCC], a second terminal to which a second voltage signal [Fig. 5, GND] whose potential is lower than that of the first voltage signal is input, and a connection terminal [Fig. 5, PDS 540] that is connected to an external circuit, and mitigates the influence of a surge voltage on an internal circuit, the electrostatic protection circuit comprising: a second protection circuit [Fig. 5, ESD protection circuit 550] that is electrically connected to the first terminal and the connection terminal [Fig. 5, 550 is connected between VCC and 540], wherein the second protection circuit includes a thyristor element [Fig. 5, 550] whose cathode is electrically connected to the connection terminal [Fig. 5, cathode is electrically connected to 540], and a trigger element [Fig. 5, control circuit 580] that is electrically connected to a gate of the thyristor element, and causes the thyristor element to operate [col. 8 lines 15 – col. 9 lines 20].
However, the prior art does not disclose a first protection circuit that is electrically connected to the first terminal and the second terminal, a first diode element whose anode is electrically connected to the connection terminal, and whose cathode is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836